Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. This report must be preceded or accompanied by a current prospectus or summary prospectus. Before investing, investors should consider carefully the investment objective, risks, and charges and expenses of a mutual fund. This and other important information is contained in the prospectus or summary prospectus, which can be obtained from a financial advisor. Prospective investors should read the prospectus carefully before investing. For further information, please call 1-800-262-1122. Semiannual Report March 31, 2011 Eaton Vance National Municipal Income Fund Table of Contents Performance and Fund Profile 2 Endnotes and Additional Disclosures 3 Fund Expenses 4 Financial Statements 5 Officers and Trustees 30 Important Notices 31 Eaton Vance National Municipal Income Fund March 31, 2011 Performance 1 Portfolio Manager Thomas M. Metzold, CFA Class A Class B Class C Class I Symbol EANAX EVHMX ECHMX EIHMX Inception Dates 4/5/94 12/19/85 12/3/93 7/1/99 % Average Annual Total Returns at net asset value (NAV) Six Months -11.08 -11.41 -11.41 -10.97 One Year -5.02 -5.73 -5.73 -4.78 Five Years -0.40 -1.14 -1.14 -0.15 10 Years 3.60 2.97 2.84 3.86 Since Inception 5.02 5.18 3.55 4.00 % SEC Average Annual Total Returns with maximum sales charge Six Months -15.30 -15.72 -12.27 -10.97 One Year -9.52 -10.21 -6.62 -4.78 Five Years -1.36 -1.46 -1.14 -0.15 10 Years 3.10 2.97 2.84 3.86 Since Inception 4.72 5.18 3.55 4.00 % Maximum Sales Charge 4.75 5.00 1.00 N.A. % Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.80 1.55 1.55 0.55 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 6.07 5.31 5.31 6.32 Taxable-Equivalent Distribution Rate 9.34 8.17 8.17 9.72 SEC 30-day Yield 5 5.97 5.50 5.50 6.52 Taxable-Equivalent SEC 30-day Yield 9.18 8.46 8.46 10.03 % RIB Leverage 6 14.64 Comparative Performance 9/30/10 - 3/31/11 7 % Return Barclays Capital Municipal Bond Index -3.68 * Barclays Capital Long (22+) Municipal Bond Index -7.94 * Lipper General Municipal Debt Funds Classification -4.78 * * Source: Lipper. Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1 to the Funds financial statements. Absent such securities, the Funds rating distribution as of 3/31/11 is as follows (in %): 8 AAA BB 0.8 AA B 4.0 A CC 0.4 BBB Not Rated 3.6 See Endnotes and Additional Disclosures on page 3. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 2 Eaton Vance National Municipal Income Fund March 31, 2011 Endnotes and Additional Disclosures 1. Six-month returns are cumulative. All other returns are presented on an average annual basis. Total Returns are shown at NAV and do not include applicable sales charges. If sales charges were deducted, the returns would be lower. SEC Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Total Returns for Class B reflect the applicable contingent deferred sales charges (CDSC) based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. Performance reflects the effects of leverage. 2. Source: Prospectus dated 2/1/11, as revised or supplemented. Expense Ratio includes interest expense relating to the Funds liability with respect to Floating Rate Notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, NAV and performance have not been affected by this expense. The Funds interest expense ratio was 0.13%. 3. Distribution Rate is the last regular distribution per share in the period (annualized) divided by the Fund NAV at the end of the period. 4. Taxable-equivalent figure assumes maximum federal income tax rate. A lower income tax rate would result in lower tax-equivalent figures. The maximum federal income tax rate was 35.00% as of 3/31/11. 5. Fund SEC 30-day yields are calculated by dividing net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6. The Fund employs leverage through the use of residual interest bond (RIB) financing. Leverage provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of NAV). See Floating Rate Notes Issued in Conjunction with Securities Held in Note 1 to the financial statements for more information on RIB investments. RIB leverage represents the amount of Floating Rate Notes outstanding as of 3/31/11 as a percentage of Fund net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 7. It is not possible to invest directly in an Index or a Lipper Classification. Total returns shown for an Index do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in an Index. The Barclays Capital Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. The Barclays Capital Long (22+) Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. with maturities of 22 years or more. The Lipper total return is the average total return, at NAV, of funds that are in the Funds Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. Index and Lipper returns are available as of month end only. 8. Rating Distribution is determined by dividing the total market value of Fund issues by its total investments. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 3 Eaton Vance National Municipal Income Fund March 31, 2011 Fund Expenses Example: As a Fund shareholder, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of Fund investing and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 March 31, 2011). Actual Expenses: The first section of the table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual Fund return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 889.20 $3.91 0.83% Class B $1,000.00 $ 885.90 $7.43 1.58% Class C $1,000.00 $ 885.90 $7.43 1.58% Class I $1,000.00 $ 890.30 $2.69 0.57% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.18 0.83% Class B $1,000.00 $1,017.10 $7.95 1.58% Class C $1,000.00 $1,017.10 $7.95 1.58% Class I $1,000.00 $1,022.10 $2.87 0.57% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 4 Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  114.3% Principal Amount Security (000s omitted) Value Bond Bank  0.5% Rickenbacker Port Authority, OH, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 $ 25,530 $ 24,420,722 $ 24,420,722 Cogeneration  0.8% Maryland Energy Financing Administration, (AES Warrior Run), (AMT), 7.40%, 9/1/19 $ 22,150 $ 22,146,013 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 1,300 820,248 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 21,950 12,051,648 Pennsylvania Economic Development Financing Authority, (Northampton Generating), Junior Liens, (AMT), 6.875%, 1/1/11 1,500 369,000 Pennsylvania Economic Development Financing Authority, (Northampton Generating), Junior Liens, (AMT), 6.95%, 1/1/21 5,000 1,241,600 $ 36,628,509 Education  3.6% California Educational Facilities Authority, (Claremont McKenna College), 5.00%, 1/1/39 $ 15,095 $ 14,282,285 Colorado Educational and Cultural Facilities Authority, (Kent Denver School), 5.125%, 10/1/39 210 196,871 Houston, TX, Higher Educational Finance Corp., (Rice University), 4.50%, 11/15/37 17,605 16,700,983 Houston, TX, Higher Educational Finance Corp., (Rice University), 4.50%, 5/15/42 21,730 20,298,862 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/36 4,750 5,009,160 Missouri Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 45,615 47,354,300 New York Dormitory Authority, (Vassar College), 4.25%, 7/1/39 13,535 11,682,465 North Carolina Capital Facilities Finance Agency, (Duke University), 5.00%, 10/1/38 15,000 14,966,700 Oregon Facilities Authority, (Lewis & Clark College), 5.625%, 10/1/36 14,470 14,421,381 Oregon Facilities Authority, (Reed College), 4.75%, 7/1/32 1,570 1,556,404 Oregon Facilities Authority, (Reed College), 5.00%, 7/1/29 1,090 1,133,720 Principal Amount Security (000s omitted) Value Education (continued) Oregon Facilities Authority, (Reed College), 5.125%, 7/1/41 $ 8,485 $ 8,515,291 University of Minnesota, 5.25%, 12/1/31 6,000 6,419,640 $ 162,538,062 Electric Utilities  2.6% Brazos River Authority, TX, Pollution Control Revenue, (Texas Energy Co.), (AMT), 8.25%, 5/1/33 $ 19,330 $ 5,616,525 Long Island, NY, Electric Power Authority, 5.75%, 4/1/39 12,050 12,376,193 Matagorda County, TX, Navigation District No. 1, (Reliant Energy), (AMT), 5.95%, 5/1/30 5,000 4,611,700 San Antonio, TX, (Electric and Gas Systems), 5.00%, 2/1/34 41,100 41,375,370 Vernon, CA, Electric System Revenue, 5.125%, 8/1/21 50,925 51,240,735 $ 115,220,523 Escrowed / Prerefunded  0.1% Bexar County, TX, Health Facilities, (St. Lukes Lutheran), Escrowed to Maturity, 7.00%, 5/1/21 $ 2,400 $ 3,146,424 Dawson Ridge, CO, Metropolitan District No. 1, Escrowed to Maturity, 0.00%, 10/1/22 3,000 1,949,610 $ 5,096,034 General Obligations  10.2% Aldine, TX, Independent School District, (PSF Guaranteed), 4.00%, 2/15/36 $ 9,600 $ 9,001,824 Clark County, NV, 5.00%, 6/1/38 94,200 89,498,478 Conroe Independent School District, TX, (PSF Guaranteed), 5.25%, 2/15/33 12,840 13,417,929 Maricopa County, AZ, Community College District, 3.00%, 7/1/23 16,795 14,946,710 Newton, MA, 5.00%, 4/1/36 5,275 5,377,757 Newton, MA, 5.00%, 4/1/39 11,480 11,665,402 Port Authority of Houston, TX, Harris County, (AMT), 5.625%, 10/1/38 10,000 10,158,800 Port Authority of Houston, TX, Harris County, (AMT), 5.625%, 10/1/38 41,620 42,280,926 Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/24 8,785 4,711,571 Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/25 12,385 6,201,417 Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/26 12,055 5,563,985 5 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value General Obligations (continued) Salem-Keizer, OR, School District No. 24J, 0.00%, 6/15/27 $ 10,790 $ 4,600,532 San Francisco, CA, Bay Area Rapid Transit District, (Election of 2004), 4.75%, 8/1/37 36,300 35,002,638 Santa Clara County, CA, (Election of 2008), 5.00%, 8/1/39 57,400 56,498,246 Shoreline School District No. 412, King County, WA, 3.50%, 12/1/27 9,520 8,164,923 Shoreline School District No. 412, King County, WA, 3.50%, 12/1/28 9,975 8,460,795 Shoreline School District No. 412, King County, WA, 3.75%, 12/1/29 5,950 5,196,433 Texas, (Transportation Commission-Mobility Fund), 4.50%, 4/1/33 40,875 39,354,450 Texas, (Transportation Commission-Mobility Fund), 4.50%, 4/1/33 52,960 50,989,888 Washington, 5.00%, 2/1/31 15,720 16,006,261 Washington, 5.00%, 2/1/33 21,255 21,360,212 $ 458,459,177 Health Care  Miscellaneous  0.1% Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 5.50%, 12/1/36 $ 1,115 $ 1,123,894 Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 5.875%, 12/1/36 1,196 1,206,303 $ 2,330,197 Hospital  16.6% Alabama Special Care Facilities Financing Authority, (Ascension Health), 5.00%, 11/15/39 $ 34,260 $ 31,919,014 California Health Facilities Financing Authority, (Catholic Healthcare West), 5.625%, 7/1/32 18,600 18,092,778 California Health Facilities Financing Authority, (Providence Health System), 5.50%, 10/1/39 36,700 36,026,555 California Health Facilities Financing Authority, (Sutter Health), 5.25%, 11/15/46 49,110 42,361,304 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 7/1/29 10,670 9,954,683 California Statewide Communities Development Authority, (John Muir Health), 5.125%, 7/1/39 19,735 17,692,033 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 3/1/41 68,335 56,912,121 California Statewide Communities Development Authority, (Sutter Health), 5.25%, 11/15/48 59,525 51,416,504 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 5,015 4,396,400 Principal Amount Security (000s omitted) Value Hospital (continued) Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 $ 12,725 $ 9,926,136 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 14,030 12,321,006 Colorado Health Facilities Authority, (Catholic Health Initiatives), 4.50%, 9/1/38 3,050 2,526,956 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/37 350 300,181 Fairfax County, VA, Industrial Development Authority, (Inova Health System), 5.50%, 5/15/35 10,850 10,969,567 Fairfax County, VA, Industrial Development Authority, (Inova Health System), 5.50%, 5/15/35 34,020 34,394,900 Highlands County, FL, Health Facilities Authority, (Adventist Health System), 5.25%, 11/15/36 28,195 26,350,765 Illinois Finance Authority, (Provena Healthcare), 7.75%, 8/15/34 53,260 57,039,330 Kansas Development Finance Authority, (Adventist Health System), 5.75%, 11/15/38 1,000 1,030,750 Maryland Health and Higher Educational Facilities Authority, (MedStar Health), 4.75%, 5/15/42 13,990 11,222,638 Massachusetts Development Finance Agency, (Tufts Medical Center), 6.75%, 1/1/36 7,510 7,519,538 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 480 393,394 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 18,900 15,609,321 New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), 5.00%, 7/1/36 20,805 19,968,015 New York Dormitory Authority, (NYU Hospital Center), 5.625%, 7/1/37 12,795 12,310,453 Oneida County, NY, Industrial Development Agency, (Elizabeth Medical Center), 6.00%, 12/1/29 4,000 3,519,800 Orange County, FL, Health Facilities Authority, (Orlando Health, Inc.), 5.125%, 10/1/26 2,545 2,428,948 Orange County, FL, Health Facilities Authority, (Orlando Health, Inc.), 5.375%, 10/1/23 4,150 4,242,296 Orange County, FL, Health Facilities Authority, (Orlando Health, Inc.), 5.375%, 10/1/41 41,400 35,888,418 South Miami, FL, Health Facilities Authority, (Baptist Health), 5.00%, 8/15/37 63,000 56,621,250 South Miami, FL, Health Facilities Authority, (Baptist Health), 5.00%, 8/15/42 75,000 66,273,000 Sullivan County, TN, Health, Educational and Facilities Board, (Wellmont Health System), Variable Rate, 5.44%, 9/1/32 23,690 22,505,500 Tarrant County, TX, Cultural Education Facilities Finance Corp., (Scott & White Healthcare), 5.25%, 8/15/40 29,430 26,735,389 Washington Township Health Care District, 6.25%, 7/1/39 16,675 16,241,950 6 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Hospital (continued) West Virginia Hospital Finance Authority, (United Health System), 5.50%, 6/1/34 $ 5,730 $ 5,611,962 Wisconsin Health and Educational Facilities Authority, (Wheaton Franciscan Healthcare System), 5.125%, 8/15/30 8,475 7,326,468 Wisconsin Health and Educational Facilities Authority, (Wheaton Franciscan Healthcare System), 5.25%, 8/15/31 8,865 7,712,727 $ 745,762,050 Housing  3.0% Arkansas Development Finance Authority, MFMR, (Park Apartments), (AMT), 5.95%, 12/1/28 $ 6,345 $ 3,887,201 Denver, CO, City and County, Multi-Family Housing, (Bank Lofts), (FHA), (AMT), 6.15%, 12/1/16 625 625,963 Lake Creek, CO, (Affordable Housing Corp.), 6.25%, 12/1/23 8,165 8,275,962 New Hampshire Housing Finance Authority, Multi- Family Housing, (AMT), 6.20%, 7/1/36 14,170 11,203,369 New Jersey Housing and Mortgage Finance Agency, Single Family Housing, (AMT), 4.625%, 10/1/27 19,385 18,133,892 Texas Student Housing Corp., (University of Northern Texas), 6.85%, 7/1/31 10,640 7,364,795 Virginia Housing Development Authority, (AMT), 4.90%, 1/1/33 21,255 19,980,550 Virginia Housing Development Authority, (AMT), 5.20%, 10/1/26 23,335 23,398,471 Virginia Housing Development Authority, (AMT), Variable Rate, 23.378%, 10/1/35 6,940 6,438,238 Virginia Housing Development Authority, Series A, (AMT), 5.10%, 10/1/35 18,345 17,309,792 Virginia Housing Development Authority, Series A1, (AMT), 5.10%, 10/1/35 18,750 17,691,937 $ 134,310,170 Industrial Development Revenue  7.2% Austin, TX, (CargoPort Development LLC), (AMT), 8.30%, 10/1/21 $ 6,075 $ 6,093,529 Broward County, FL, (Lynxs CargoPort), (AMT), 6.75%, 6/1/19 1,805 1,580,909 Capital Trust Agency, FL, (Fort Lauderdale Project), (AMT), 5.75%, 1/1/32 2,460 2,019,808 Colorado Housing and Finance Authority, (Waste Management, Inc.), (AMT), 5.70%, 7/1/18 500 530,695 Denver, CO, City and County, (United Airlines), (AMT), 5.25%, 10/1/32 12,360 10,009,128 Denver, CO, City and County, (United Airlines), (AMT), 5.75%, 10/1/32 33,290 28,798,846 Principal Amount Security (000s omitted) Value Industrial Development Revenue (continued) Hardeman County, TN, (Correctional Facilities Corp.), 7.75%, 8/1/17 $ 4,570 $ 4,382,493 Hawaii Department of Transportation, (Continental Airlines), (AMT), 7.00%, 6/1/20 10 9,992 Houston, TX, Airport System, (Continental Airlines), (AMT), 6.75%, 7/1/29 40,000 39,040,800 Mississippi Business Finance Corp., (Air Cargo), (AMT), 7.25%, 7/1/34 175 137,701 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/29 10,360 9,451,635 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 4,950 5,145,971 New Jersey Economic Development Authority, (New Jersey-American Water Co., Inc.), (AMT), 5.70%, 10/1/39 53,150 52,122,610 New York Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 49,635 49,292,518 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 7.625%, 8/1/25 36,000 36,238,680 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 7.75%, 8/1/31 9,400 9,487,138 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 8.00%, 8/1/28 12,000 12,329,760 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 8.50%, 8/1/28 12,500 12,771,750 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 50,000 46,047,500 $ 325,491,463 Insured  Electric Utilities  2.4% Hawaii Department of Budget and Finance, (Hawaiian Electric Co.), (FGIC), (AMT), 4.60%, 5/1/26 $ 41,725 $ 35,205,886 Long Island, NY, Power Authority, (BHAC), 5.50%, 5/1/33 36,660 38,236,380 Matagorda County, TX, Navigation District No. 1, (AEP Texas Central Co.), (NPFG), (AMT), 5.20%, 5/1/30 38,190 35,731,328 $ 109,173,594 Insured  General Obligations  4.8% Clark County, NV, (AMBAC), (BHAC), 3.50%, 11/1/27 $ 23,060 $ 19,446,267 District of Columbia, (FGIC), (NPFG), 4.50%, 6/1/37 68,385 59,680,273 District of Columbia, (FGIC), (NPFG), 4.75%, 6/1/33 66,235 62,045,636 7 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  General Obligations (continued) Frisco, TX, Independent School District, (AGM), (PSF Guaranteed), 3.75%, 8/15/38 $ 11,805 $ 9,654,955 Geary County, KS, (XLCA), 3.50%, 9/1/31 870 677,887 Geary County, KS, Unified School District No. 475, (NPFG), 3.00%, 9/1/26 4,775 3,743,743 Kendall Kane and Will Counties, IL, Community Unit School District No. 308, (AGM), 0.00%, 2/1/21 13,625 8,115,595 Los Angeles, CA, Unified School District, (Election of 2005), (AGM), 4.75%, 7/1/32 51,625 46,953,970 San Juan, CA, Unified School District, (AGM), 0.00%, 8/1/24 10,430 4,622,055 Texas, (Transportation Commission-Mobility Fund), (FGIC), (NPFG), 4.50%, 4/1/35 2,740 2,629,277 $ 217,569,658 Insured  Hospital  1.1% Henrico County, VA, Economic Development Authority, (Bon Secours Health System, Inc.), (AGC), 4.50%, 11/1/42 $ 1,615 $ 1,331,535 Maryland Health and Higher Educational Facilities Authority, (LifeBridge Health), (AGC), 4.75%, 7/1/47 38,800 31,554,876 Medford, OR, Hospital Facilities Authority, (Asante Health System), (AGM), 5.50%, 8/15/28 12,000 12,448,440 Wisconsin Health and Educational Facilities Authority, (Ministry Health Care), (NPFG), 5.125%, 2/15/22 5,000 4,982,800 $ 50,317,651 Insured  Housing  0.2% Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (AGM), (AMT), 5.50%, 10/1/49 $ 9,815 $ 8,865,104 $ 8,865,104 Insured  Industrial Development Revenue  0.2% Indiana Finance Authority, (Indiana-American Water Company, Inc.), (AMBAC), 4.875%, 10/1/36 $ 12,770 $ 10,378,690 $ 10,378,690 Insured  Lease Revenue / Certificates of Participation  1.5% Hudson Yards Infrastructure Corp., NY, (NPFG), 4.50%, 2/15/47 $ 85,650 $ 63,426,395 Louisiana Local Government Environmental Facilities and Community Development Authority, (BRCC Facilities Corp.), (NPFG), 5.00%, 12/1/32 1,075 1,015,144 Principal Amount Security (000s omitted) Value Insured  Lease Revenue / Certificates of Participation (continued) Phoenix, AZ, Civic Improvement Corp., (Civic Plaza Expansion Project), (BHAC), (FGIC), 5.50%, (0.00% until 7/1/13), 7/1/32 $ 1,000 $ 902,240 $ 65,343,779 Insured  Other Revenue  5.5% Golden State Tobacco Securitization Corp., CA, (AGC), 5.00%, 6/1/45 $ 65,325 $ 54,485,623 Golden State Tobacco Securitization Corp., CA, (AGM), 0.00%, 6/1/25 46,605 19,344,803 Golden State Tobacco Securitization Corp., CA, (AGM), 0.00%, 6/1/26 50,700 19,524,063 Harris County-Houston, TX, Sports Authority, (NPFG), 0.00%, 11/15/34 68,155 9,626,212 Harris County-Houston, TX, Sports Authority, (NPFG), 0.00%, 11/15/41 25,000 2,004,500 Louisiana Local Government Environmental Facilities and Community Development Authority, (Capital Projects and Equipment Acquisition), (AMBAC), (BHAC), 4.50%, 12/1/18 1,000 1,073,860 New York, NY, Industrial Development Agency, (Queens Baseball Stadium), (AGC), 6.375%, 1/1/39 11,725 12,040,402 New York, NY, Industrial Development Agency, (Queens Baseball Stadium), (AGC), 6.50%, 1/1/46 6,085 6,283,980 New York, NY, Industrial Development Agency, (Yankee Stadium), (AGC), 7.00%, 3/1/49 50,000 53,726,500 New York, NY, Industrial Development Agency, (Yankee Stadium), (NPFG), 4.75%, 3/1/46 51,900 41,101,167 New York, NY, Transitional Finance Authority, (FGIC), (NPFG), 4.25%, 1/15/34 31,670 27,674,196 $ 246,885,306 Insured  Special Tax Revenue  8.1% Castlewood Ranch, CO, Metropolitan District, (XLCA), 4.25%, 12/1/34 $ 1,000 $ 696,550 Denver, CO, City and County, Excise Tax Revenue, (AGC), 6.00%, 9/1/23 500 560,110 Denver, CO, Convention Center Hotel Authority, (Convention Center Hotel), (XLCA), 4.75%, 12/1/35 500 371,025 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/23 13,305 6,553,378 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/24 31,010 14,252,816 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/25 9,500 4,046,430 8 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue (continued) Louisiana Gas and Fuels Tax, (FGIC), (NPFG), 4.50%, 5/1/41 $ 17,735 $ 15,648,477 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 11,000 11,502,370 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/30 3,080 3,202,707 McKay Landing Metropolitan District No. 2, CO, (AMBAC), 4.25%, 12/1/36 665 448,669 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (NPFG), 0.00%, 12/15/24 14,715 6,766,987 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (NPFG), 0.00%, 12/15/32 106,655 26,607,223 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/35 84,310 16,814,786 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/44 218,400 23,172,240 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/45 156,345 15,359,333 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/48 70,970 5,509,401 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 4/1/49 189,025 14,129,619 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 28,350 23,906,421 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 1,734,580 86,156,589 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 159,245 16,704,800 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 315,735 30,676,813 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 250,200 22,505,490 Regional Transportation Authority, LA, (FGIC), (NPFG), 0.00%, 12/1/21 6,800 3,809,292 San Jose, CA, Redevelopment Agency, (Merged Area Redevelopment Project), (XLCA), 4.25%, 8/1/36 20,760 13,408,884 $ 362,810,410 Insured  Student Loan  2.3% Massachusetts Educational Financing Authority, (AGC), (AMT), 6.35%, 1/1/30 $ 54,960 $ 56,054,254 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/27 4,815 4,312,410 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/33 49,865 42,230,668 $ 102,597,332 Principal Amount Security (000s omitted) Value Insured  Transportation  9.1% Alabama Port Authority, (NPFG), (AMT), 4.50%, 10/1/36 $ 36,890 $ 27,891,053 Chicago, IL, (OHare International Airport), (AGM), 4.50%, 1/1/38 35,365 29,657,443 Dallas-Fort Worth, TX, International Airport, (AGM), (AMBAC), 5.00%, 11/1/32 15,125 14,429,099 E-470 Public Highway Authority, CO, (NPFG), 0.00%, 9/1/37 13,335 1,617,135 E-470 Public Highway Authority, CO, (NPFG), 0.00%, 9/1/38 22,385 2,502,195 Miami-Dade County, FL, (Miami International Airport), (AGC), (CIFG), (AMT), 5.00%, 10/1/38 8,255 7,085,762 Miami-Dade County, FL, (Miami International Airport), (AGM), (AMT), 5.25%, 10/1/41 52,480 46,369,754 North Texas Tollway Authority, (AGC), 0.00%, 1/1/33 104,265 26,267,482 North Texas Tollway Authority, (AGC), 6.20%, (0.00% until 1/1/15), 1/1/42 58,690 44,625,528 North Texas Tollway Authority, (BHAC), 5.75%, 1/1/48 27,420 27,462,775 Port Authority of New York and New Jersey, (AGC), (AMT), 4.50%, 9/1/35 15,310 13,480,761 Port Authority of New York and New Jersey, (AGM), (AMT), 4.25%, 12/1/32 16,400 14,167,468 Port Authority of New York and New Jersey, (AGM), (AMT), 4.50%, 12/1/36 10,115 8,826,248 San Jose, CA, Airport, (AGM), (AMBAC), (BHAC), (AMT), 5.00%, 3/1/37 38,705 33,991,118 San Jose, CA, Airport, (AGM), (AMBAC), (BHAC), (AMT), 5.00%, 3/1/47 21,420 21,494,756 Tampa-Hillsborough County, FL, Expressway Authority, (AGM), (AMBAC), 4.00%, 7/1/34 10,105 8,272,458 Texas Turnpike Authority, (Central Texas Turnpike System), (AMBAC), 0.00%, 8/15/22 46,300 23,318,995 Texas Turnpike Authority, (Central Texas Turnpike System), (AMBAC), 0.00%, 8/15/32 31,045 6,692,681 Texas Turnpike Authority, (Central Texas Turnpike System), (AMBAC), 0.00%, 8/15/34 119,480 21,863,645 Texas Turnpike Authority, (Central Texas Turnpike System), (AMBAC), 0.00%, 8/15/35 30,935 5,214,713 Texas Turnpike Authority, (Central Texas Turnpike System), (AMBAC), 5.75%, 8/15/38 25,015 23,491,837 $ 408,722,906 Insured  Water and Sewer  0.4% Fernley, NV, (Water and Sewer System), (AGC), 5.00%, 2/1/38 $ 1,260 $ 1,147,457 Louisville and Jefferson County, KY, Metropolitan Sewer District and Drainage System, (AGC), 4.25%, 5/15/38 5,570 4,729,766 9 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Water and Sewer (continued) Spartanburg, SC, Sanitation Sewer District, (NPFG), 4.00%, 3/1/40 $ 16,570 $ 13,296,596 $ 19,173,819 Lease Revenue / Certificates of Participation  2.5% Mohave County, AZ, Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 $ 38,660 $ 42,245,715 New Jersey Economic Development Authority, (School Facilities Construction), 5.25%, 9/1/26 19,440 19,398,398 New Jersey Economic Development Authority, (School Facilities Construction), 5.75%, 9/1/23 10,000 10,545,900 North Carolina, Capital Improvement Limited Obligation Bonds, 5.25%, 5/1/31 36,925 38,424,894 $ 110,614,907 Nursing Home  1.0% Hillsborough County, FL, Industrial Development Authority, (Tampa Bay Retirement Center), 8.00%, 6/1/25 $ 8,500 $ 7,347,315 Massachusetts Industrial Finance Agency, (Age Institute of Massachusetts), 8.05%, 11/1/25 11,565 11,568,585 Mississippi Business Finance Corp., (Magnolia Healthcare), 7.99%, 7/1/25 10,595 8,468,160 Montgomery County, PA, Industrial Development Authority, (Advancement of Geriatric Health Care Institute), 8.375%, 7/1/23 9,295 9,298,253 Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.60%, 4/1/24 3,500 3,290,385 Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.75%, 4/1/34 3,500 3,135,545 Westmoreland County, PA, Industrial Development Authority, (Highland Health Systems, Inc.), 9.25%, 6/1/22 1,835 1,609,607 $ 44,717,850 Other Revenue  8.4% Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 0.00%, 7/15/32 $ 12,480 $ 3,055,728 Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 0.00%, 7/15/33 21,365 4,792,170 Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 0.00%, 7/15/34 12,345 2,560,476 Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 0.00%, 7/15/35 5,470 1,035,799 Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 6.00%, 7/15/30 12,735 12,324,169 Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 6.25%, 7/15/40 14,295 13,882,446 Principal Amount Security (000s omitted) Value Other Revenue (continued) Brooklyn, NY, Arena Local Development Corp., (Barclays Center), 6.375%, 7/15/43 $ 7,785 $ 7,684,340 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 13,795 422,817 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 5,210 77,785 Golden State Tobacco Securitization Corp., CA, 5.00%, 6/1/45 61,695 49,690,387 Golden State Tobacco Securitization Corp., CA, 5.75%, 6/1/47 33,100 22,107,490 Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 40,855 27,809,181 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 27,650 24,207,851 New York, NY, Transitional Finance Authority, (Building Aid), 4.50%, 1/15/38 25,535 22,544,852 Non-Profit Preferred Funding Trust, Various States, 4.47%, 9/15/37 12,000 9,305,040 Non-Profit Preferred Funding Trust, Various States, 4.72%, 9/15/37 19,000 14,081,470 Salt Verde Financial Corp., AZ, Senior Gas Revenue, 5.00%, 12/1/37 20,625 16,907,138 Seminole Tribe, FL, 5.25%, 10/1/27 1,000 829,910 Seminole Tribe, FL, 5.75%, 10/1/22 2,100 1,934,352 Texas Municipal Gas Acquisition and Supply Corp., 5.625%, 12/15/17 54,075 57,113,474 Texas Municipal Gas Acquisition and Supply Corp., 6.25%, 12/15/26 55,270 56,049,307 Tobacco Settlement Financing Corp., NJ, 5.00%, 6/1/41 32,000 19,384,640 Tobacco Settlement Financing Corp., VA, 5.00%, 6/1/47 13,070 7,586,743 Tobacco Settlement Revenue Management Authority, SC, Escrowed to Maturity, 6.375%, 5/15/30 1,825 2,215,824 $ 377,603,389 Senior Living / Life Care  0.8% Colorado Health Facilities Authority, (Covenant Retirement Communities, Inc.), 5.00%, 12/1/35 $ 400 $ 318,444 Colorado Health Facilities Authority, (Evangelical Lutheran Project), 5.25%, 6/1/36 750 666,705 Logan County, CO, Industrial Development, (TLC Care Choices, Inc.), 6.875%, 12/1/23 425 303,191 New Jersey Economic Development Authority, (Forsgate), (AMT), 8.625%, 6/1/25 9,345 5,940,990 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 16,435 9,118,138 Plantation Health Facilities Authority, FL, (Covenant Village of Florida), 5.125%, 12/1/22 1,750 1,665,247 10 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Senior Living / Life Care (continued) Roseville, MN, Elder Care Facility, (Care Institute, Inc.  Roseville), 7.75%, 11/1/23 $ 7,915 $ 6,205,123 St. Paul, MN, Housing and Redevelopment Authority, (Care Institute, Inc.  Highland), 8.75%, 11/1/24 12,140 10,272,140 $ 34,489,978 Special Tax Revenue  2.4% Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 $ 200 $ 200,138 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 150 141,440 Dupree Lakes, FL, Community Development District, 5.375%, 5/1/37 955 720,500 Dupree Lakes, FL, Community Development District, 6.83%, 11/1/15 480 459,552 Heritage Harbor South, FL, Community Development District, (Capital Improvements), 6.20%, 5/1/35 630 569,659 Heritage Harbor South, FL, Community Development District, (Capital Improvements), 6.50%, 5/1/34 455 410,428 Heritage Springs, FL, Community Development District, 5.25%, 5/1/26 1,125 946,091 Massachusetts Bay Transportation Authority, 5.25%, 7/1/34 29,055 29,854,303 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 230 0 New River, FL, Community Development District, (Capital Improvements), 5.35%, 5/1/38 80 0 New River, FL, Community Development District, (Capital Improvements), Series 2010A-1, 5.75%, (0.00% to 11/1/12), 5/1/38 170 96,081 New River, FL, Community Development District, (Capital Improvements), Series 2010A-2, 5.75%, (0.00% to 11/1/14), 5/1/38 430 151,910 New River, FL, Community Development District, (Capital Improvements), Series 2010B-1, 5.00%, (0.00% to 11/1/12), 5/1/15 260 209,072 New River, FL, Community Development District, (Capital Improvements), Series 2010B-2, 5.00%, (0.00% to 11/1/13), 5/1/18 335 131,179 New York, NY, Transitional Finance Authority, Future Tax Revenue, 5.25%, 2/1/30 41,570 43,467,670 North Springs, FL, Improvement District, (Heron Bay), 5.20%, 5/1/27 1,060 780,118 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 476,395 20,637,431 River Hall, FL, Community Development District, (Capital Improvements), 5.45%, 5/1/36 2,210 1,109,044 Southern Hills Plantation I, FL, Community Development District, 5.80%, 5/1/35 940 452,469 Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Sterling Hill, FL, Community Development District, 6.20%, 5/1/35 $ 1,670 $ 1,413,271 University Square, FL, Community Development District, 6.75%, 5/1/20 5,130 5,034,326 $ 106,784,682 Student Loan  0.6% Iowa Student Loan Liquidity Corp., 5.25%, 12/1/22 $ 14,800 $ 14,900,344 Iowa Student Loan Liquidity Corp., 5.50%, 12/1/27 14,470 13,808,287 $ 28,708,631 Transportation  15.1% Illinois Toll Highway Authority, 5.25%, 1/1/29 $ 18,160 $ 18,075,556 Illinois Toll Highway Authority, 5.25%, 1/1/30 18,180 18,028,561 Los Angeles, CA, Department of Airports, (Los Angeles International Airport), 5.00%, 5/15/35 16,200 15,268,500 Metropolitan Transportation Authority, NY, 6.25%, 11/15/23 19,475 21,796,225 Miami-Dade County, FL, (Miami International Airport), 5.00%, 10/1/41 28,455 24,978,084 Miami-Dade County, FL, (Miami International Airport), 5.50%, 10/1/36 54,610 52,407,579 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/35 173,060 33,009,465 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/36 91,425 16,186,796 New Jersey Transportation Trust Fund Authority, (Transportation System), 5.875%, 12/15/38 55,250 57,021,868 New Jersey Transportation Trust Fund Authority, (Transportation System), 2008 Series A, 0.00%, 12/15/38 168,580 25,875,344 New Jersey Transportation Trust Fund Authority, (Transportation System), 2009 Series A, 0.00%, 12/15/38 108,655 16,632,907 North Texas Tollway Authority, 5.75%, 1/1/38 66,265 61,654,281 Orlando-Orange County, FL, Expressway Authority, 5.00%, 7/1/35 15,000 13,850,100 Orlando-Orange County, FL, Expressway Authority, 5.00%, 7/1/40 19,740 17,834,300 Pennsylvania Turnpike Commission, 5.25%, 6/1/39 8,305 7,827,629 Pennsylvania Turnpike Commission, 5.35%, (0.00% until 12/1/15), 12/1/30 13,010 9,311,387 Pennsylvania Turnpike Commission, 5.45%, (0.00% until 12/1/15), 12/1/35 12,125 8,036,086 Pennsylvania Turnpike Commission, 5.50%, 12/1/41 4,980 4,857,143 Pennsylvania Turnpike Commission, 6.00%, (0.00% until 12/1/15), 12/1/34 25,000 19,081,250 11 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Transportation (continued) Port Authority of New York and New Jersey, 5.25%, 7/15/36 $ 23,465 $ 23,614,941 Port Authority of New York and New Jersey, (AMT), 4.75%, 4/15/37 80,490 73,376,294 Port Authority of New York and New Jersey, (AMT), 4.75%, 4/15/37 20,770 18,934,348 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 28,890 29,305,727 Texas Private Activity Bond Surface Transportation Corp., (LBJ Express Managed Lanes Project), 7.00%, 6/30/34 29,200 30,015,264 Texas Private Activity Bond Surface Transportation Corp., (North Tarrant Express Managed Lanes Project), 6.875%, 12/31/39 24,110 24,698,043 Triborough Bridge and Tunnel Authority, NY, 5.25%, 11/15/34 38,980 39,404,492 Walker Field Public Airport Authority, CO, 4.75%, 12/1/27 360 317,822 $ 681,399,992 Water and Sewer  3.2% Johnson County, KS, Water District No. 1, 3.25%, 12/1/30 $ 750 $ 608,452 King County, WA, Sewer Revenue, 5.00%, 1/1/45 30,000 28,477,200 Massachusetts Water Resources Authority, 4.00%, 8/1/46 27,455 21,919,523 Metropolitan Water District of Southern California, (Waterworks Revenue Authorization), 5.00%, 7/1/37 34,800 34,570,668 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 5.75%, 6/15/40 42,030 44,421,507 Oklahoma Water Resources Board, 5.25%, 4/1/36 14,165 14,649,443 $ 144,646,793 Total Tax-Exempt Investments  114.3% (identified cost $5,652,557,090) Other Assets, Less Liabilities  (14.3)% $ (644,121,385) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. PSF - Permanent School Fund XLCA - XL Capital Assurance, Inc. At March 31, 2011, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is as follows: New York 18.8% Texas 18.3% California 16.5% Florida 10.7% Others, representing less than 10% individually 50.0% The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 31.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.1% to 9.7% of total investments. Defaulted bond. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $40,699,302. Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions (normally to qualified institutional buyers) and remain exempt from registration. At March 31, 2011, the aggregate value of these securities is $34,919,207 or 0.8% of the Funds net assets. When-issued security. Variable rate security. The stated interest rate represents the rate in effect at March 31, 2011. Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $27,760,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at March 31, 2011. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. Security is in default and making only partial interest payments. Security is in default with respect to scheduled principal payments. 12 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Statement of Assets and Liabilities (Unaudited) Assets March 31, 2011 Investments, at value (identified cost, $5,652,557,090) $ 5,141,061,378 Cash 18,000,561 Interest receivable 75,134,417 Receivable for investments sold 25,169,665 Receivable for Fund shares sold 46,425,463 Receivable for variation margin on open financial futures contracts 468,751 Total assets $ 5,306,260,235 Liabilities Payable for floating rate notes issued $ 743,398,000 Payable for investments purchased 10,344,742 Payable for when-issued securities 22,023,380 Payable for Fund shares redeemed 19,990,747 Distributions payable 8,088,396 Payable to affiliates: Investment adviser fee 1,393,418 Distribution and service fees 1,510,006 Interest expense and fees payable 1,826,949 Accrued expenses 744,604 Total liabilities $ 809,320,242 Net Assets $ 4,496,939,993 Sources of Net Assets Paid-in capital $ 6,010,743,631 Accumulated net realized loss (1,010,061,675) Accumulated undistributed net investment income 14,065,681 Net unrealized depreciation (517,807,644) Net Assets $ 4,496,939,993 Class A Shares Net Assets $ 2,819,877,216 Shares Outstanding 326,020,912 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.65 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.08 Class B Shares Net Assets $ 123,313,336 Shares Outstanding 14,256,830 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.65 Class C Shares Net Assets $ 916,812,508 Shares Outstanding 105,997,377 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.65 Class I Shares Net Assets $ 636,936,933 Shares Outstanding 73,623,898 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.65 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 13 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Statement of Operations (Unaudited) Six Months Ended Investment Income March 31, 2011 Interest $ 171,880,133 Total investment income $ 171,880,133 Expenses Investment adviser fee $ 8,932,315 Distribution and service fees Class A 4,122,995 Class B 707,817 Class C 5,374,271 Trustees fees and expenses 25,250 Custodian fee 457,861 Transfer and dividend disbursing agent fees 1,008,098 Legal and accounting services 120,960 Printing and postage 110,964 Registration fees 74,567 Interest expense and fees 3,621,428 Miscellaneous 73,763 Total expenses $ 24,630,289 Deduct  Reduction of custodian fee $ 12,130 Total expense reductions $ 12,130 Net expenses $ 24,618,159 Net investment income $ 147,261,974 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (123,086,423) Financial futures contracts 4,493,762 Net realized loss Change in unrealized appreciation (depreciation)  Investments (666,569,639) Financial futures contracts (6,972,475) Net change in unrealized appreciation (depreciation) Net realized and unrealized loss Net decrease in net assets from operations 14 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Statements of Changes in Net Assets Six Months Ended March 31, 2011 Year Ended Increase (Decrease) in Net Assets (Unaudited) September 30, 2010 From operations  Net investment income $ 147,261,974 $ 314,810,409 Net realized loss from investment transactions and financial futures contracts (118,592,661) (60,093,272) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (673,542,114) 17,956,949 Net increase (decrease) in net assets from operations $ (644,872,801) $ 272,674,086 Distributions to shareholders  From net investment income Class A $ (97,015,180) $ (223,700,388) Class B (3,639,608) (7,762,276) Class C (27,572,442) (59,989,046) Class I (15,365,397) (22,838,010) Total distributions to shareholders $ (143,592,627) $ (314,289,720) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 178,814,199 $ 426,903,819 Class B 3,188,286 12,143,150 Class C 57,095,004 173,361,315 Class I 374,793,455 459,897,527 Net asset value of shares issued to shareholders in payment of distributions declared Class A 62,003,875 141,582,334 Class B 2,110,780 4,485,376 Class C 15,464,960 34,536,215 Class I 9,128,488 11,535,939 Cost of shares redeemed Class A (1,010,210,681) (1,375,788,303) Class B (23,342,524) (24,408,108) Class C (286,160,455) (287,203,298) Class I (198,386,786) (176,143,473) Issued in connection with tax-free reorganization (see Note 12) Class A 136,400,615  Class B 9,054,285  Class C 19,798,202  Net asset value of shares exchanged Class A 6,424,065 9,783,348 Class B (6,424,065) (9,783,348) Net decrease in net assets from Fund share transactions $ (650,248,297) $ (599,097,507) Net decrease in net assets $ (640,713,141) Net Assets At beginning of period $ 5,935,653,718 $ 6,576,366,859 At end of period $ 4,496,939,993 $ 5,935,653,718 Accumulated undistributed net investment income included in net assets At end of period $ 14,065,681 $ 10,396,334 15 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Statement of Cash Flows (Unaudited) Six Months Ended March 31, 2011 Cash Flows From Operating Activities (Unaudited) Net decrease in net assets from operations $ (644,872,801) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (487,089,117) Investments sold 1,509,850,256 Net amortization/accretion of premium (discount) (29,388,710) Decrease in interest receivable 17,402,779 Increase in receivable for investments sold (8,544,596) Increase in receivable for variation margin on open financial futures contracts (468,751) Decrease in payable for variation margin on open financial futures contracts (62,500) Increase in payable for investments purchased 10,344,742 Decrease in payable for when-issued securities (4,518,698) Decrease in payable to affiliate for investment adviser fee (252,972) Decrease in payable to affiliate for distribution and service fees (503,977) Decrease in interest expense and fees payable (530,014) Decrease in accrued expenses (466,495) Net change in unrealized (appreciation) depreciation from investments 666,569,639 Net realized loss on investments 123,086,423 Net cash provided by operating activities $ 1,150,555,208 Cash Flows From Financing Activities Proceeds from Fund shares sold $ 576,295,630 Fund shares redeemed (1,516,018,817) Cash distributions paid, net of reinvestments (56,775,015) Repayments of secured borrowings (175,440,000) Cash acquired in connection with tax free reorganization (see Note 12) 3,741,683 Net cash used in financing activities Net decrease in cash $ (17,641,311) Cash at beginning of period $ 35,641,872 Cash at end of period $ 18,000,561 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Reinvestment of dividends and distributions $ 88,708,103 Issuance of Fund shares in connection with tax-free reorganization (see Note 12) $ 165,253,102 Noncash operating activities not included herein consist of: Acquisition of net assets in connection with tax-free reorganization (see Note 12), less cash acquired $ 161,511,419 Cash paid for interest and fees $ 4,151,442 16 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Financial Highlights Class A Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.020 $ 10.040 $ 9.060 $ 11.490 $ 11.780 $ 11.270 Income (Loss) From Operations Net investment income $ 0.275 $ 0.527 $ 0.527 $ 0.533 $ 0.521 $ 0.565 Net realized and unrealized gain (loss) Total income (loss) from operations $ (1.102) $ 0.505 $ 1.511 $ (1.898) $ 0.231 $ 1.043 Less Distributions From net investment income $ (0.268) $ (0.525) $ (0.531) $ (0.532) $ (0.521) $ (0.533) Total distributions $ (0.268) $ (0.525) $ (0.531) $ (0.532) $ (0.521) $ (0.533) Net asset value  End of period $ 8.650 $ 10.020 $ 10.040 $ 9.060 $ 11.490 $ 11.780 Total Return (11.08)% 5.36% 17.97% (17.03)% 1.95% 9.50% Ratios/Supplemental Data Net assets, end of period (000s omitted) Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.69% 0.67% 0.70% 0.64% 0.64% 0.72% Interest and fee expense 0.14% 0.13% 0.23% 0.46% 0.62% 0.61% Total expenses before custodian fee reduction 0.83% 0.80% 0.93% 1.10% 1.26% 1.33% Expenses after custodian fee reduction excluding interest and fees 0.69% 0.67% 0.70% 0.63% 0.63% 0.71% Net investment income 6.04% 5.45% 6.22% 5.00% 4.44% 4.93% Portfolio Turnover 8% 20% 46% 64% 65% 58% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 17 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Financial Highlights  continued Class B Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.020 $ 10.050 $ 9.060 $ 11.490 $ 11.780 $ 11.270 Income (Loss) From Operations Net investment income $ 0.241 $ 0.455 $ 0.464 $ 0.454 $ 0.434 $ 0.478 Net realized and unrealized gain (loss) Total income (loss) from operations $ (1.136) $ 0.426 $ 1.456 $ (1.981) $ 0.144 $ 0.958 Less Distributions From net investment income $ (0.234) $ (0.456) $ (0.466) $ (0.449) $ (0.434) $ (0.448) Total distributions $ (0.234) $ (0.456) $ (0.466) $ (0.449) $ (0.434) $ (0.448) Net asset value  End of period $ 8.650 $ 10.020 $ 10.050 $ 9.060 $ 11.490 $ 11.780 Total Return (11.41)% 4.51% 17.18% (17.69)% 1.20% 8.69% Ratios/Supplemental Data Net assets, end of period (000s omitted) Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.42% 1.45% 1.39% 1.39% 1.47% Interest and fee expense 0.14% 0.13% 0.23% 0.46% 0.62% 0.61% Total expenses before custodian fee reduction 1.58% 1.55% 1.68% 1.85% 2.01% 2.08% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.42% 1.45% 1.38% 1.38% 1.46% Net investment income 5.30% 4.70% 5.48% 4.25% 3.69% 4.17% Portfolio Turnover 8% 20% 46% 64% 65% 58% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 18 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Financial Highlights  continued Class C Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.020 $ 10.050 $ 9.060 $ 11.490 $ 11.780 $ 11.270 Income (Loss) From Operations Net investment income $ 0.241 $ 0.455 $ 0.464 $ 0.453 $ 0.431 $ 0.480 Net realized and unrealized gain (loss) Total income (loss) from operations $ (1.136) $ 0.426 $ 1.456 $ (1.981) $ 0.144 $ 0.958 Less Distributions From net investment income $ (0.234) $ (0.456) $ (0.466) $ (0.449) $ (0.434) $ (0.448) Total distributions $ (0.234) $ (0.456) $ (0.466) $ (0.449) $ (0.434) $ (0.448) Net asset value  End of period $ 8.650 $ 10.020 $ 10.050 $ 9.060 $ 11.490 $ 11.780 Total Return (11.41)% 4.51% 17.18% (17.69)% 1.20% 8.69% Ratios/Supplemental Data Net assets, end of period (000s omitted) Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.42% 1.45% 1.39% 1.39% 1.47% Interest and fee expense 0.14% 0.13% 0.23% 0.46% 0.62% 0.61% Total expenses before custodian fee reduction 1.58% 1.55% 1.68% 1.85% 2.01% 2.08% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.42% 1.45% 1.38% 1.38% 1.46% Net investment income 5.29% 4.70% 5.46% 4.25% 3.68% 4.18% Portfolio Turnover 8% 20% 46% 64% 65% 58% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 19 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Financial Highlights  continued Class I Six Months Ended Year Ended September 30, March 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.020 $ 10.040 $ 9.060 $ 11.490 $ 11.780 Income (Loss) From Operations Net investment income $ 0.283 $ 0.552 $ 0.550 $ 0.559 $ 0.549 $ 0.601 Net realized and unrealized gain (loss) Total income (loss) from operations $ (1.091) $ 0.528 $ 1.533 $ (1.870) $ 0.260 $ 1.072 Less Distributions From net investment income $ (0.279) $ (0.548) $ (0.553) $ (0.560) $ (0.550) $ (0.562) Total distributions $ (0.279) $ (0.548) $ (0.553) $ (0.560) $ (0.550) $ (0.562) Net asset value  End of period $ 8.650 $ 10.020 $ 10.040 $ 9.060 $ 11.490 Total Return (10.97)% 5.61% 18.28% (16.81)% 2.20% 9.77% Ratios/Supplemental Data Net assets, end of period (000s omitted) Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.43% 0.42% 0.44% 0.40% 0.39% 0.47% Interest and fee expense 0.14% 0.13% 0.23% 0.46% 0.62% 0.61% Total expenses before custodian fee reduction 0.57% 0.55% 0.67% 0.86% 1.01% 1.08% Expenses after custodian fee reduction excluding interest and fees 0.43% 0.42% 0.44% 0.39% 0.38% 0.46% Net investment income 6.26% 5.70% 6.47% 5.26% 4.68% 5.22% Portfolio Turnover 8% 20% 46% 64% 65% 58% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 20 See Notes to Financial Statements. Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited) 1 Significant Accounting Policies Eaton Vance National Municipal Income Fund (the Fund) is a diversified series of Eaton Vance Municipals Trust (the Trust). The Trust is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund seeks to provide current income exempt from regular federal income tax. The Fund offers four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares automatically convert to Class A shares eight years after their purchase as described in the Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap rates provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  The Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. The Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by the Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At September 30, 2010, the Fund, for federal income tax purposes, had a capital loss carryforward of $843,644,167 which will reduce its taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Fund of any liability for federal income or excise tax. Such capital loss carryforward will expire on September 30, 2011 ($211,449), September 30, 2012 ($1,936,962), September 30, 2013 ($2,604,551), September 30, 2014 ($52,732), September 30, 2015 ($314,591), September 30, 2016 ($48,228,662), September 30, 2017 ($791,986) and September 30, 2018 ($789,503,234). Additionally, at September 30, 2010, the Fund had net capital losses of $63,068,076, attributable to security transactions incurred after October 31, 2009. These net capital losses are treated as arising on the first day of the Funds taxable year ending September 30, 2011. As of March 31, 2011, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. 21 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Fund. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Fund maintains with SSBT. All credit balances, if any, used to reduce the Funds custodian fees are reported as a reduction of expenses in the Statement of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Fund. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, the Fund enters into agreements with service providers that may contain indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Fund may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby the Fund may sell a variable or fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a bond into the SPV with the same CUSIP number as the bond sold to the broker by the Fund, and which may have been, but is not required to be, the bond purchased from the Fund (the Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by the Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to generally tender their notes at par, and (2) to have the broker transfer the Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would generally pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Fund accounts for the transaction described above as a secured borrowing by including the Bond in its Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in its Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying Bond, bankruptcy of or payment failure by the issuer of the underlying Bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At March 31, 2011, the amount of the Funds Floating Rate Notes outstanding and the related collateral were $743,398,000 and $994,401,649, respectively. The range of interest rates on Floating Rate Notes outstanding at March 31, 2011 was 0.25% to 0.40%. For the six months ended March 31, 2011, the Funds average Floating Rate Notes outstanding and the average interest rate including fees were $852,885,445 and 0.85% (annualized), respectively. The Fund may enter into shortfall and forbearance agreements with the broker by which the Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Fund had no shortfalls as of March 31, 2011. The Fund may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Fund to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Fund are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Fund may enter into financial futures contracts. Upon entering into a financial futures contract, the Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent 22 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  Pursuant to interest rate swap agreements, the Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. The Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Fund may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Fund maintains security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of the Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. N Interim Financial Statements  The interim financial statements relating to March 31, 2011 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of the Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of the Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Fund distinguishes between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to the Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Asset Daily Income Daily Net Assets Rate Rate Up to $500 million 0.300% 3.00% $500 million up to $1billion 0.275 2.75 $1 billion up to $1.5 billion 0.250 2.50 $1.5 billion up to $2 billion 0.225 2.25 $2 billion up to $3 billion 0.200 2.00 $3 billion and over 0.175 1.75 For the six months ended March 31, 2011, the investment adviser fee amounted to $8,932,315, representing 0.36% (annualized) of the Funds average daily net assets. EVM serves as the administrator of the Fund, but receives no compensation. EVM serves as the sub-transfer agent of the Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. For the six months ended March 31, 2011, EVM earned $43,368 in sub-transfer agent fees. The Fund was informed that Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM 23 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued and the Funds principal underwriter, received $248,085 as its portion of the sales charge on sales of Class A shares for the six months ended March 31, 2011. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Except for Trustees of the Fund who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Fund out of the investment adviser fee. Trustees of the Fund who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended March 31, 2011, no significant amounts have been deferred. Certain officers and Trustees of the Fund are officers of the above organizations. 4 Distribution Plans The Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. Pursuant to the Class A Plan, the Fund pays EVD a distribution and service fee of 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to the Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. Distribution and service fees paid or accrued to EVD for the six months ended March 31, 2011 amounted to $4,122,995 for Class A shares. The Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. Pursuant to the Class B and Class C Plans, the Fund pays EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the Fund. The Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by the Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended March 31, 2011, the Fund paid or accrued to EVD $530,863 and $4,030,703 for Class B and Class C shares, respectively, representing 0.75% (annualized) of the average daily net assets for Class B and Class C shares. At March 31, 2011, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately $6,146,000 and $150,902,000, respectively. Pursuant to the Class B and Class C Plans, the Fund also makes payments of service fees to financial intermediaries and other persons in amounts equal to 0.25% per annum of the average daily net assets attributable to that class. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended March 31, 2011 amounted to $176,954 and $1,343,568 for Class B and Class C shares, respectively. 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under the Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to the Fund. For the six months ended March 31, 2011, the Fund was informed that EVD received approximately $171,000, $227,000 and $94,000 of CDSCs paid by Class A, Class B and Class C shareholders, respectively. 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, aggregated $487,089,117 and $1,509,850,256, respectively, for the six months ended March 31, 2011. 24 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued 7 Shares of Beneficial Interest The Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Fund) and classes. Transactions in Fund shares were as follows: Six Months Ended March 31, 2011 Year Ended Class A (Unaudited) September 30, 2010 Sales 19,814,550 44,116,690 Issued to shareholders electing to receive payments of distributions in Fund shares 6,861,301 14,662,388 Redemptions (111,692,179) (142,351,480) Issued in connection with tax-free reorganizations (see Note 12) 13,852,841  Exchange from Class B shares 707,514 1,010,806 Net decrease Six Months Ended March 31, 2011 Year Ended Class B (Unaudited) September 30, 2010 Sales 347,188 1,255,695 Issued to shareholders electing to receive payments of distributions in Fund shares 234,049 464,294 Redemptions (2,605,987) (2,521,264) Issued in connection with tax-free reorganizations (see Note 12) 919,553  Exchange to Class A shares (707,102) (1,010,434) Net decrease Six Months Ended March 31, 2011 Year Ended Class C (Unaudited) September 30, 2010 Sales 6,237,205 17,907,249 Issued to shareholders electing to receive payments of distributions in Fund shares 1,711,976 3,574,852 Redemptions (31,888,187) (29,688,905) Issued in connection with tax-free reorganizations (see Note 12) 2,010,705  Net decrease Six Months Ended March 31, 2011 Year Ended Class I (Unaudited) September 30, 2010 Sales 42,524,031 47,525,262 Issued to shareholders electing to receive payments of distributions in Fund shares 1,018,690 1,190,019 Redemptions (22,065,661) (18,234,677) Net increase 25 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of the Fund at March 31, 2011, as determined on a federal income tax basis, were as follows: Aggregate cost Gross unrealized appreciation $ 66,280,739 Gross unrealized depreciation (554,991,821) Net unrealized depreciation $ (488,711,082) 9 Line of Credit The Fund participates with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Fund solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to the Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Fund, it may be unable to borrow some or all of its requested amounts at any particular time. The Fund did not have any significant borrowings or allocated fees during the six months ended March 31, 2011. 10 Financial Instruments The Fund may trade in financial instruments with off-balance sheet risk in the normal course of its investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment the Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at March 31, 2011 is as follows: Futures Contracts Net Aggregate Unrealized Expiration Date Contracts Position Cost Value Depreciation 6/11 5,000 U.S. 10-Year Treasury Note Short $(593,849,690) $(595,156,250) $(1,306,560) 6/11 6,000 U.S. 30-Year Treasury Bond Short (716,119,628) (721,125,000) (5,005,372) $(6,311,932) At March 31, 2011, the Fund had sufficient cash and/or securities to cover commitments under these contracts. The Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Fund holds fixed-rate bonds, the value of these bonds may decrease if interest rates rise. The Fund purchases and sells U.S. Treasury futures contracts to hedge against changes in interest rates. The fair value of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at March 31, 2011 was as follows: Fair Value Asset Derivative Liability Derivative Futures Contracts $  $(6,311,932) Total $  Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. 26 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended March 31, 2011 was as follows: Realized Gain (Loss) Change in Unrealized on Derivatives Recognized Appreciation (Depreciation) on Derivative in Income Derivatives Recognized in Income Futures Contracts $4,493,762 $(6,972,475) Statement of Operations location: Net realized gain (loss)  Financial futures contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts. The average notional amount of futures contracts outstanding during the six months ended March 31, 2011, which is indicative of the volume of this derivative type, was approximately $542,857,000. 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2011, the hierarchy of inputs used in valuing the Funds investments, which are carried at value, were as follows: Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $5,141,061,378 $  $5,141,061,378 Total Investments $  $  Liability Description Futures Contracts $(6,311,932) $  $  $ (6,311,932) Total $  $  $ (6,311,932) The Fund held no investments or other financial instruments as of September 30, 2010 whose fair value was determined using Level 3 inputs. At March 31, 2011, the value of investments transferred between Level 1 and Level 2, if any, during the six months then ended was not significant. 12 Reorganizations As of the close of business on November 5, 2010, the Fund acquired the net assets of Eaton Vance Colorado Municipal Income Fund (Colorado Fund), Eaton Vance Kansas Municipal Income Fund (Kansas Fund), Eaton Vance Louisiana Municipal Income Fund (Louisiana Fund) and Eaton Vance Insured Municipal Income Fund (Insured Municipal Fund) pursuant to a plan of reorganization approved by the shareholders of Colorado Fund, Kansas Fund, 27 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued Louisiana Fund and Insured Municipal Fund, respectively. The purpose of the transaction was to combine five funds managed by BMR with substantially similar investment objectives and policies. The acquisitions were accomplished by a tax-free exchange of shares of Class A, Class B and Class C of the Fund for shares of Class A, Class B and Class C of Colorado Fund, Kansas Fund, Louisiana Fund and Insured Municipal Fund, respectively, each outstanding on November 5, 2010 as follows: Colorado Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 3,247,499 3,558,048 $31,976,171 Class B 94,115 94,725 926,689 Class C 37,987 38,180 374,031 Total $33,276,891 Kansas Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 2,596,155 2,627,740 $25,562,779 Class B 158,464 161,804 1,560,296 Class C 491,031 500,782 4,834,892 Total $31,957,967 Louisiana Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 3,349,857 3,470,731 $32,984,036 Class B 125,510 123,006 1,235,824 Class C 186,853 182,877 1,839,824 Total $36,059,684 Insured Municipal Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 4,659,330 4,490,831 $45,877,629 Class B 541,464 527,252 5,331,476 Class C 1,294,834 1,260,396 12,749,455 Total $63,958,560 The investment portfolios of Colorado Fund, Kansas Fund, Louisiana Fund and Insured Municipal Fund, with a fair value of $30,622,881, $31,607,779, $35,585,159 and $64,165,026, respectively, and identified cost of $29,839,329, $30,716,468, $34,256,112 and $59,929,201, respectively, were the principal assets acquired by the Fund. For financial reporting purposes, assets received and shares issued by the Fund were recorded at fair value; however, the identified cost of the investments received from Colorado Fund, Kansas Fund, Louisiana Fund and Insured Municipal Fund were carried forward to align ongoing reporting of the Funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The aggregate net assets of the Fund immediately before the acquisition were $5,770,396,398. The net assets of Colorado Fund, Kansas Fund, Louisiana 28 Eaton Vance National Municipal Income Fund March 31, 2011 Notes to Financial Statements (Unaudited)  continued Fund and Insured Municipal Fund at that date of $33,276,891, $31,957,967, $36,059,684 and $63,958,560, respectively, including $3,085,526, $3,215,307, $2,499,092 and $4,257,813 of accumulated net realized losses, respectively, and $783,552, $891,311, $1,329,047 and $4,235,825 of unrealized appreciation, respectively, were combined with those of the Fund, resulting in combined net assets of $5,935,649,500. Assuming the acquisition had been completed on October 1, 2010, the beginning of the Funds annual reporting period, the Funds pro forma results of operations for the six months ended March 31, 2011 are as follows: Net investment income $ 147,962,698 Net realized loss (118,201,661) Net decrease in net assets from operations $(646,247,727) Because the combined investment portfolios have been managed as a single integrated portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Colorado Fund, Kansas Fund, Louisiana Fund and Insured Municipal Fund that have been included in the Funds Statement of Operations since November 5, 2010. In March 2011, the Trustees of the Fund approved an Agreement and Plan of Reorganization whereby the Fund would acquire substantially all the assets and assume substantially all the liabilities of Eaton Vance Michigan Municipal Income Fund and Eaton Vance Rhode Island Municipal Income Fund (collectively, the Acquired Funds) in exchange for shares of the Fund. The proposed reorganization is subject to approval by shareholders of each Acquired Fund. 29 Eaton Vance National Municipal Income Fund March 31, 2011 Officers and Trustees Officers of Eaton Vance National Municipal Income Fund Thomas M. Metzold Maureen A. Gemma President Vice President, Secretary and Chief Legal Officer Payson F. Swaffield Paul M. ONeil Vice President Chief Compliance Officer Barbara E. Campbell Treasurer Trustees of Eaton Vance National Municipal Income Fund Ralph F. Verni William H. Park Chairman Ronald A. Pearlman Benjamin C. Esty Helen Frame Peters Thomas E. Faust Jr. * Lynn A. Stout Allen R. Freedman * Interested Trustee 30 Eaton Vance National Municipal Income Fund March 31, 2011 IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e. fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge, upon request, by calling 1-800-262-1122 and by accessing the SECs website at www.sec.gov. 31 This Page Intentionally Left Blank Investment Adviser Custodian Boston Management and Research State Street Bank and Trust Company Two International Place 200 Clarendon Street Boston, MA 02110 Boston, MA 02116 Administrator Transfer Agent Eaton Vance Management BNY Mellon Investment Servicing (US) Inc. Two International Place Attn: Eaton Vance Funds Boston, MA 02110 P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Fund Offices Boston, MA 02110 Two International Place (617) 482-8260 Boston, MA 02110 * FINRA BrokerCheck. Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing this program is available to investors at www.FINRA.org. 448-5/11 HMSRC
